UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-6868



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

JOSEPH J. SCHEPIS, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-91-425-3, CA-95-4010-17-3)


Submitted:   March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Joseph J. Schepis, Jr., Appellant Pro Se. Eric William Ruschky,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph J. Schepis, Jr., seeks to appeal the district court's

order denying his motion filed under 28 U.S.C. § 2255 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.

Schepis, Nos. CR-91-425-3; CA-95-4010-17-3 (D.S.C. May 14, 1996).

We deny Appellant's motion to stay the case. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2